PER CURIAM.
The issue on appeal is whether payment of benefits to an injured employee from a *156municipal pension fund constitutes workmen’s compensation payments thereby tolling the statute of limitations for filing a workmen’s compensation claim?
Pursuant to Treasure Salvors v. Johnson, IRC Order 2-3372 (1978), cert. denied, 374 So.2d 99 (Fla.1979) and Chemstrand v. Enfinger, 231 So.2d 816 (Fla.1970), we find municipal pension fund payments to an injured employee are not workmen’s compensation payments.
Accordingly, the statute of limitations has run precluding appellant from filing a workmen’s compensation claim.
AFFIRMED.
MILLS, C. J., and ERVIN and SHIVERS, JJ., concur.